Order entered January 23, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-01442-CV

                           SREEDHAR GADDAM, Appellant

                                            V.

                              DISCOVER BANK, Appellee

                     On Appeal from the County Court at Law No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. CC-17-00971-B

                                        ORDER
       Before the Court is appellee’s December 19, 2018 motion to refuse to consider and to

return amicus brief. We GRANT appellee’s motion to the extent that we REFUSE to consider

the amicus brief.


                                                   /s/   ADA BROWN
                                                         JUSTICE